DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 09/04/2020, Applicant, on 01/04/2021, amended Claims 1, 7, 9, 11, 13, 15, 21, 25 and 27. Claims 5, 6, 10, 14, 19, 20, 24 and 28 were previously cancelled; and Claims 2-4, 8, 12, 16-18, 22, 23 and 26 are as originally or previously presented but deemed amended, since they depend from independent Claims 1, 15, 21 and 25. 
Claims 1-4, 7-9, 11-13, 15-18, 21-23 and 25-27 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	Prior 35 USC §112 rejection withdrawn in light of Applicant’s amendments. 

5.	The 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

6.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant’s amendments and arguments. 



Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-4, 7-9, 11-13, 15-18, 21-23 and 25-27 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

9.	Claim 1 recites A method for managing memberships of communication channels associated with data entities, the method comprising: obtain a first list of data entities that are associated with a user; selecting a subset of the data entities in the first list, wherein each data entity in the subset of data entities includes an attribute indicating that the data entity is flagged or starred, or has a checked checkbox, wherein each data entity in the subset of data entities is in a same first state of a plurality of predetermined states that are in a sequential order and define a life cycle of the data entity, wherein each data entity in the subset of data entities has reached the same first state within a same period of time, and wherein each data entity in the subset of data entities has a same estimated time frame in which the data entity is to move from the same first state to a same second state in the plurality of predetermined states; for each data entity in the subset of data entities that has reached the same first state, determining whether the user is a member of [a] communication channel associated with the data entity, determining whether the user has a first user role configured to be associated with the same first state of the corresponding data entity, in response to determining that the 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as computer-implemented, a database, electronic, an electronic calendar system, A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations, an electronic calendar system, , individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. 
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 8 of the drawings and paragraphs 52-64 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent claims 2-4, 8, 23 and 26 are directed to task management. The processes in these Claims, such as wherein the attribute of each of the data entities in the subset indicates that the user has flagged the data entity, sorting the data entities in the list based on a size of each data entity, wherein the subset of the data entities is 
Dependent Claims 2-4, 8, 23 and 26 also do not include additional elements, and these claims therefore fail to apply the judicial exception in a meaningful way that provides an inventive concept so as to transform the claims into patent-eligible subject matter.
Dependent Claims 7, 9, 11-13, 16-18 and 22 do not integrate the judicial exception into a practical application because these Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 7, 9, 11-13, 16-18 and 22 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-4, 7-9, 11-13, 15-18, 21-23 and 25-27 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

11.	Claims 1-4, 7-9, 11-13, 15-18, 21-23 and 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Slaughenhoupt (US Patent Application Publication 20130246119 A1 - hereinafter Slaughenhoupt) in view of Vymenets et al. (US Patent Publication US 20120173638 A1 - hereinafter Vymenets) in view of Chakra et al. (US Patent Publication US 20090234686 A1 - hereinafter Chakra).

12.	As per Claim 1, Slaughenhoupt teaches:
A computer-implemented method for managing memberships of communication channels associated with data entities [reads on: Abstract, "A system and method for targeting, processing, and managing project leads and reports for target marketing products and services .."; Fig. 1, computer system 110], the method comprising:
querying a database to obtain a first list of data entities that are associated with a user [reads on:  Fig. 1, Customer Relationship Management Database 132; Fig. 17, Project Status List; para 29, "The result is a real-time, workable and prioritized direct marketing to-do list which, with information pinpointing, presents those projects, prospects and opportunities that have the highest probability of requiring any variant of a user's products and/or services, and thus quantifies the reward potential of the project."; para 57, "The data contained within files 141-144 can also be indexed, and then queried by the project ranking application for inclusion within the overall ranking of each project." - projects are data entities];
selecting a subset of the data entities in the first list, wherein each data entity in the subset of data entities includes an attribute [reads on: Fig. 4, project summary 410; Fig. 9, products list 514; Fig. 17, Fig. 19, Project Status List; para 29, "A method for enabling real-time analysis and workflow management of marketing efforts targeting a plurality of projects for a user organization, .. and generating a display of at least some of the project data and the ranking for each of the projects."; para 48, "Typically on a construction project, the architect, landscape architect, and/or specifier will select and specify the brand, model, color, etc. the contractor must acquire for a project."; para 83, " In the middle of the project details form 400 are two tabs: a project management tab 430 and a results tab 432, the project management tab 430 being selected for display in FIG. 4. A variety of project management information can be displayed and captured under the project management tab 430. For example, the project management tab 430 can include commands, fields, and notes that facilitate the workflow and the user while processing the project. These fields and commands can include project priority, deactivation, status, to-dos, processing status, territory, responsible, market research analyst, salesperson, data source, related projects, and analyst comments."; para 93, "FIG. 9 shows the contents of the project products tab 510 in the project details form 400. A variety of competitive information can be displayed and captured under a project products list 514. For example, the project products list 514 can include manufacturer (competitor) name, product model number, description, product type, quantity, bid type, located in the site plans and/or project specifications, known price and indicator for whether the product was specified or an alternative."; para 94, "FIG. 10 is a detailed section of the project details form 400 showing a project products listing and selection form 520 displayed by the project management application 123 after the user activates a model number lookup button 516 associated with each of the model numbers in the project products list 514. A variety of competitive information can be displayed, captured, created, and selected using the project products listing and selection form 520."; para 105, "An associate menu button 1620 allows the market research analyst to bring up an associate menu 1621, then select projects 1622, then select market research review 1623, which brings up a list of menu options (project gateways), segregated by the primary construction stages, each with a link 1624 to the project workflow and ranking forms 1700, 1800, 1900, and 2000 shown respectively in FIGS. 17-20."]
indicating that the data entity is flagged or starred, or has a checked checkbox [reads on: Fig. 21, Targeted Project; para 101, "The attachments checkbox 460 indicates to the user if there are files attached to the project."], 
wherein each data entity in the subset of data entities is in a same first state [reads on: Fig. 17, Project Status List, Primary Stage, Preplanning; Fig. 18, Project Status List, Primary Stage, Planning, Final Planning; Fig. 19, Project Status List, Primary Stage, Sub Bidding, Bidding] of a plurality of predetermined states that are in a sequential order and define[reads on: Fig. 2, Primary Construction Project Stages I Processed on Specific Day(s) 200 - Primary Construction Project Stages Processed on Specific Day(s) is a plurality of predetermined states that are in a sequential order and define a life cycle of the data entity], 
wherein each data entity in the subset of data entities has reached the same first state within a same period of time, and wherein each data entity in the subset of data entities has a same estimated time frame in which the data entity is to move from the same first state to a same second state in the plurality of predetermined states [reads on: Fig. 22B, External Construction Reporting Service(s) 117, 5000 - 10,000 Created & Updated Projects Daily, Project Details Form 400; para 111, "Keeping in mind that construction reporting services typically process, create and update 5000 to 10,000 projects domestically each day, each morning the market research analyst logs onto the construction reporting services' websites 170 and then begins the extremely tedious and labor intensive manual review of each project in various forms of summary and detail reviews."; para 112, "Starting with Monday:"; paras 113 - 126, "Step 1 (2210) generally comprises the market research analyst scanning through long lists of projects, first by narrowing them down by primary construction phase and then by reading through the summary or title of each project, looking for criteria that might ultimately be met by his or her employer's products at some point during the construction phase. Then the market research analyst begins marking the projects worth reading thoroughly. The market research analyst continues this process through each of the remaining project stages, including preplanning, planning and schematics, final planning and design development, bidding, sub-bidding, bid results, construction, and project cancellation, all while trying to look for and recognize projects on which he or she has previously worked. .. Friday: The market research analyst logs onto the construction reporting services' websites 170 and then begins his or her day, repeating steps 1-6 with the same result as Monday, Tuesday, Wednesday, and Thursday."; para 129, "FIG. 22B is a pictorial representation of a week in the life of a market research analyst targeting, processing, and managing external construction project lead reports for the purpose of target marketing products, using the tools provided by the invention."; para 131, "There will now be described from the project management and ranking system's perspective how the system tirelessly, quickly, and accurately processes 5000 to 10,000 domestic projects each work day (Monday, Tuesday, Wednesday, Thursday and Friday) through all of the primary project stages shown in FIG. 2, including planning and schematics 215, final planning and design development 216, bidding 225, sub-bidding 228, bid results 231, and construction 234."];
for each data entity in the subset of data entities that has reached the same first state [as above],
determining whether the user is a member of an electronic communication channel associated with the data entity, the electronic communication channel being one of an instant messaging or IM system, an email group, a group chat, or a social network community [reads on: Fig. 11, project contacts details tab 624, Coo. Preference E-Mail; Fig. 12, Interactions 630, interaction history log 632; para 96, "FIG. 11 shows the contents of the project contacts tab 610 in the project details form 400. Three tabs are included in the project contacts tab: a contacts tab 620, an interactions tab 630, and a sales documents tab 640. ..  In addition, contacts added to the project contacts form 622 can easily take advantage of the automatic mailing queue functions and direct access to the contact's interactions using a project contacts details tab 624 included in the project contacts form 622."; para 98, "FIG. 12 shows the contents of the project interactions tab 630 in the project details form 400. The contents of the project interactions tab 630 include a project contact interaction history log 632."; para 104, "For example, the project user form 1600 includes a name field 1602, a title field 1604, a code (system identification) field 1606, an email address field 1608, and a project processing group field 1610." - email is an electronic communication channel], and enabling electronic communication over an electronic network [reads on: Fig. 1, network 100; para 46, " In addition to public networks, such as the Internet, and private networks ("Intranets" and "Extranets"), other networks can be used, preferably capable of transmitting using any Network Protocol. The communication links between the entities for implementing the network preferably comprises a cable, fiber, or wireless link on which electronic signals can propagate. For example, each entity can be connected via an Internet connection using a public switched telephone network such as those provided by a local or regional telephone operating company. Alternatively, each entity can be connected by dedicated data lines, cellular, Personal Communication Systems, microwave, or satellite networks."],
determining whether the user has a first user role configured to be associated with the same first state of the corresponding data entity [reads on: Fig. 6, Details, Primary Stage - Bid Results, Project Management, Market Research - Sara Farlin, Participants, Role - Owner, Architect, Structural Engineer 424; Fig. 7, Bidders, Role, HVAC Contractor 426; Fig. 11, project contacts form 622, Contact Type, Bidder, Architect; Fig. 16A, Name, 1602; Fig. 16B, Project Review List (Preplanning, Planning/Final Planning, Bidding/Sub Bidding) 1624; para 96, "The project contacts tab 620 includes a project contacts form 622 that can be used to capture, isolate, organize and then link the targeted prospects located partially from the contacts listed on FIG. 6 the project participants tab 424 and FIG. 7 project bidders tab 426, as well as from other contact resources and research."; para 104, "The market research analyst can display, enter, edit, delete, or append a variety of user information relating to the market research analyst's role within the market research organization, as well as user preferences and configurations, using the project user form 1600. For example, the project user form 1600 includes a name field 1602, a title field 1604, a code (system identification) field 1606, an email address field 1608, and a project processing group field 1610. The code field 1602 is used to identify the user, restrict his or her access, and tailor his or her experience based on his or her territories and role within the market research organization."; para 105, "An associate menu button 1620 allows the market research analyst to bring up an associate menu 1621, then select projects 1622, then select market research review 1623, which brings up a list of menu options (project gateways), segregated by the primary construction stages, each with a link 1624 to the project workflow and ranking forms 1700, 1800, 1900, and 2000 shown respectively in FIGS. 17-20."], ... 
... and that the user has the first user role [Figs. 6, 7, 11, paras 96, 104, 105, as above], ... 
... determining that the data entity has reached the same second state in the plurality of predetermined states, and in response to determining that the data entity has reached the same second state [reads on: para 74, "Once the project is quoted, customer service changes the project status to project stage completed (block 247) and the project management application 123 in response hides the project from the market research analyst until there is a project update (block 248)."], ... 
... one or more users that have a second user role configured to be associated with the same second state [reads on: Fig. 6, Details, Primary Stage - Bid Results, Project Management, Responsible - Sara Farlin, Participants, Role - Owner, Architect, Structural Engineer 424; Figs. 7, 11, paras 96, 104, 105, as above], ... 
Slaughenhoupt does not explicitly teach, but Vymenets teaches: 
... in response to determining that the user is not a member of the electronic communication channel [VYMENETS reads on: para 4, "Electronic groups may be formed for participating in group conversations, sharing group data, etc. Members of electronic groups often post or otherwise contribute content to the group. Members may also be added and removed during the lifetime of the group. "; para 56, "An electronic group 21, such as that shown in FIGS. 4 to 6 may have an upper limit on the number of members that may be permitted. .. For example, by knowing that a group capacity has been reached, invitations to prospective members that would be blocked from joining due to a lack of space in the group can be avoided. Moreover, by recognizing that the group capacity is nearing, group creators and/or organizers can initiate attempts to have inactive members removed to allow for new members to join."] ... 
... determining whether a number of existing members of the electronic communication channel exceeds a first predetermined threshold [VYMENETS reads on: Fig. 12, Add Member 63, Group Capacity 64; Fig. 14, Group Capacity 212; para 56, as above; para 57, "FIG. 11 illustrates an example group interface 60, wherein upon initiating a menu 61, an Invite New Member option 62 can be selected. Upon selecting the Invite New Member option 62, an Add Member interface 63 is displayed as shown in FIG. 12. A group capacity indicator 64 is displayed in the Add Member interface 63 to provide both the current number of members and the group capacity. In this way, before a new member is added, the inviter can determine what effect a new member would have, e.g. reaching the group capacity upper limit, or if that member can even join, e.g. if the group capacity upper limit has already been reached."; para 58, "An indication of the capacity of a group can be displayed using an indicator associated with the capacity in various other UIs. For example, as shown in FIG. 13, a first group capacity indicator 204 can be displayed in association with a multi-participant chat list entry 202. Similarly, a second group capacity indicator 208 may be displayed in association with a group list entry 206. It can be appreciated that in this example, both multi-participant chats which are not necessarily associated with an ongoing group 21 (i.e., the list entry 202) and formally created groups 21 (i.e., the list entry 206) can have capacities that are indicated using the first and second group capacity indicators 204, 208. In either case, the group capacity indicator 204, 208 allows the user to determine at a glance whether or not additional group members or conversation participants can be added and how many are currently active in the group 21 or multi-participant conversation."; para 59, "FIG. 14 illustrates another group capacity indicator 212, which is displayed in a group chat UI 210. It can be appreciated that a similar indicator can be displayed in a multiple-participant conversation. By displaying such an indicator 212, the user can determine during an ongoing chat whether or not additional group members or conversation participants can be added."] and ... 
... in response to determining that the number of existing members of the electronic communication channel does not exceed the first predetermined threshold [VYMENETS reads on: paras 58, 59, as above], ... 
... identifying, using a background thread [VYMENETS reads on: para 36, "An instant message is generally denoted by numeral 314 in FIG. 3, and has a format that is particularly suitable for a PIN-to-PIN based system. In a typical IM protocol 304, each message 314 has associated therewith a source corresponding to the mobile device 10 which has sent the message 314 and includes a destination identifying the intended recipient. Further detail of an example structure for the messages 314 is also shown in FIG. 3. Each message 314 generally comprises a body 328, which contains the content for the message 314 (e.g. text), and a header 316, which contains various fields used for transmitting and processing each message 314. In this example, the header 316 includes a message type field 318 to specify the type of transmission (e.g. PIN, SMS etc.), a source field 320 to specify the device address for the sender, a destination field 322 to specify the device address for the intended recipient, a conversation ID field 324 to identify which conversation thread the message 314 corresponds to (e.g. such that each message 314 is identified by the conversation in which it was sent), .."], ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt to incorporate the teachings of Vymenets in the same field of endeavor of task management to include in response to determining that the user is not a member of the electronic communication channel, determining whether a number of existing members of the electronic communication channel exceeds a first predetermined threshold, in response to determining that the number of existing members of the electronic communication channel does not exceed the first predetermined threshold, identifying, using a background thread. The motivation for doing this would have been to improve the task management of Slaughenhoupt by efficiently managing group communications. See Vymenets, Abstract, "A system and method are provided for operating a computing device, e.g. for instant messaging. .. In another example, a method comprises determining a capacity indicative of a number of members permitted in an electronic group, and displaying the capacity on the computing device.".
Although Vymenets teaches removing the one or more users from the electronic communication channel at paragraph 56 (attempts to have inactive members removed), Slaughenhoupt in view of Vymenets does not explicitly teach, but Chakra teaches: 
... a number of electronic communication channels associated with the user is below a second predetermined threshold [CHAKRA reads on: Fig. 1, NETWORK, MAIL SERVER 180, email message 182; para 3, "Current collaborative models do not restrict the size of a work group. Therefore, an access control list may comprise any number of members. However, practical considerations require that most work groups be restricted in size to ensure security of privileged content and to maintain working efficiency. Also, during a collaborative project the skill sets that are required may change. Thus, there is a need to add and remove individuals from the work group efficiently and easily."; para 4, "A software engineer works for a large company and is currently leading a community project that is developing a software application. This project requires a specific set of skills from software developers who have extensive experience using and developing similar applications. The software engineer also needs people who can dedicate a certain number of hours per week towards this project. The maximum size of the team is ten members, as a larger size team would be very difficult to manage." - The maximum size of the team is ten members (associated with the software engineer) is a number of electronic communication channels associated with the user; para 5, "Also, if a member of the project leaves after the project has begun, the software engineer does not know whom to contact with the right skills to fill the vacant spot on the team." - if a member of the project leaves after the project has begun is a number of channels associated with the user is below a second predetermined threshold; para 19, "When there is a vacancy on the project team, the application 176 automatically sends an invitation to a candidate listed in the pool 179. There are various methods and applications available to automatically generate a communication, and they will not be described here. In the illustrated example, the communication is an email message 182 sent through a network and delivered to the candidate on a networked device 110. Other means of automatic communication, however, are possible, such as an autodialed phone call, a page, a calendar program invitation, and the like."; para 23, "For example, if the project team profile calls for ten members of the project team, and there are nine members of the project team listed on the ACL 174, then there is one vacancy on the project team."], ...
... and that the number of electronic communication channels associated with the user is below a second predetermined threshold [CHAKRA, as above], adding the user as a member to the electronic communication channel automatically without user intervention of the user, such that the user can communicate with another member of the electronic communication channel [CHAKRA reads on: para 6, "A method, apparatus, and program product for providing access control in a collaborative environment are provided. According to an exemplary embodiment, a pool of approvable candidates for use in building an access control list for a project team are provided by matching attributes for potential candidates with requirements for the project, with the pool being larger than a projected size for the project team. In response to a vacant role on the project team, an invitation to join the project team is sent to an approvable candidate in the pool. At least one of the access control list or the pool is modified based upon an action by the approvable candidate. An approvable candidate who accepts an invitation is added to the access control list."; para 16, "The secure server 170 controls access to the privileged content 172 through an Access Control List (ACL) 174. .. In order to maintain a high level of security for privileged content 172, typically only users or groups actively involved in a project to build or modify privileged content 172 are added to the ACL 174."; para 17, "In an exemplary embodiment, an application 176 executable by the operating system 171, a pool 179 of approvable candidates for an ACL 174, .. The pool 179 comprises identification of candidates for a project should vacancies occur in the project team. .. The employees having the identified skills required for the project are added to the pool 179 as approvable candidates. Those candidates having the desired skills and other attributes for the project are added to the pool 179. The candidates in the pool are not added to the ACL 174 unless the candidate is assigned to the project."; para 19, "When there is a vacancy on the project team, the application 176 automatically sends an invitation to a candidate listed in the pool 179."; para 20, "The application 176 takes an appropriate action that is responsive to the action of the invited candidate. .. If, the candidate accepts the invitation, the application automatically adds the candidate to the ACL 174." - the application automatically adds the candidate to the ACL 174 is such that the user can communicate with another member of the electronic communication channel (project team); para 28, "Thus, the application 176 automatically identifies an approvable candidate for the project team by matching employee profiles to the skill and other attribute requirements of the project, automatically invites a candidate to join a project team when a vacancy occurs, automatically updates the ACL 174 to add the candidate to the project team in response to an acceptance by the candidate, and automatically identifies and invites a new candidate in response if the first candidate does not accept the invitation. Accordingly, the project team is automatically maintained with qualified members."], ... 
... and that have not performed any activity related to the second user role in the electronic communication channel in a past predetermined period of time, and removing the one or more users from the electronic communication channel [CHAKRA reads on: para 24, "If the application 176 determines that the project team has a vacancy, then the application pulls a candidate from the pool 179 and sends an invitation to join the project team to the candidate (step 230). Pulling a candidate may be accomplished, for example, by retrieving a first listed candidate from the pool 179. The application 176 may pull the first candidate added to the pool, the last candidate added to the pull, a random candidate, or a highest ranked candidate as will be described below. The application 176 automatically sends an invitation to the selected candidate using any suitable automatic communication function."; para 25, "In the illustrated exemplary embodiment, the application 176 sends an invitation 182 to the selected candidate by email. Thus, the selected candidate retrieves the email invitation 182 from an email server 180 on a networked device 110. The selected candidate may then take one of three actions. The selected candidate may accept the invitation, decline the invitation, or fail to respond."; para 26, "The application 176 determines whether or not the selected candidate has accepted the invitation (step 235). This may be accomplished. For example, by embedding a link in the email for accept that automatically sends a reply to the application 176. In another exemplary embodiment, a calendar function may be used to send the invitation and receive the response."; para 27, "If the candidate does not accept the invitation, then the application 176 pulls another candidate from the pool 179 and sends an invitation to the newly selected candidate (step 230). Optionally, the application 176 may remove the candidate who declined the invitation from the pool 179 (step 250). In an exemplary embodiment, the application 176 waits a predefined period of time for a response from the selected candidate, such as twenty-four hours, for example."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt in view of Vymenets to incorporate the teachings of Chakra in the same field of endeavor of task management to include a number of electronic communication channels associated with the user is below a second predetermined threshold, adding the user as a member to the electronic communication channel automatically without user intervention of the user, such that the user can communicate with another member of the electronic communication channel, and that have not performed any activity related to the second user role in the electronic communication channel in a past predetermined period of time; and removing the one or more users from the electronic communication channel. The motivation for doing this would have been to improve the task management of Slaughenhoupt in view of Vymenets by efficiently managing group communications. See Chakra, Abstract, "A method, apparatus, and program product for providing access control in a collaborative environment are provided.".

13.	As per Claim 2, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 1, wherein the attribute of each of the data entities in the subset [as above]
Slaughenhoupt further teaches: 
indicates that the user has flagged the data entity [reads on: Fig. 21, Targeted Project; para 108, "In addition, some of the information can be viewed, entered, edited, deleted, and appended by the user or the project management and ranking system 204, at which time the project ranking application 126 analyzes the data and adjusts the project ranking accordingly."; para 113, "Then the market research analyst begins marking the projects worth reading thoroughly."].

14.	As per Claim 3, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 1 [as above], further comprising 
Slaughenhoupt further teaches: 
sorting the data entities in the list based on a size of each data entity [reads on: para 28, ".. and ranking the projects based on the total weights to identify projects having the highest business value to user organization and to prioritize and sequence the projects in working order accordingly; .."], wherein the subset of the data entities is selected from a predetermined number of data entities [reads on: Fig. 17, Project Status List 1700, Rank; para 105, "An associate menu button 1620 allows the market research analyst to bring up an associate menu 1621, then select projects 1622, then select market research review 1623, which brings up a list of menu options (project gateways), segregated by the primary construction stages, each with a link 1624 to the project workflow and ranking forms 1700, 1800, 1900, and 2000 shown respectively in FIGS. 17-20."] according to a sorted order [reads on: para 28, as above].

15.	As per Claim 4, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 1, wherein the list of data entities [as above] are 
Slaughenhoupt further teaches: 
owned by the user or owned by a user group associated with the user [reads on: Fig. 4, project management tab 430, Responsible, Sara Farlin; Fig. 6, participants tab 424, Role, Owner; para 5, "Various construction project lead services are currently available commercially. Examples include Reed Construction Data's Connect and McGraw Hill's Dodge Construction Projects and Leads both provide comprehensive and timely construction project leads and information to support architects, landscape architects, owners, planners, estimators, contractors, distributors and building product manufacturers in identifying, bidding and tracking leads in both the US and Canada."; para 8, "U.S. Pat. No. 6,581,040 to Wright discloses systems for providing enhanced communications for the managing of projects, and more specifically, for managing projects in particular project communications involving owners, managers, and bidding providers."; para 83, "For example, the project management tab 430 can include commands, fields, and notes that facilitate the workflow and the user while processing the project. These fields and commands can include project priority, deactivation, status, to-dos, processing status, territory, responsible, market research analyst, salesperson, data source, related projects, and analyst comments."].

16.	Claims 5 and 6 canceled.

17.	As per Claim 7, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 1 [as above], further comprising:
Slaughenhoupt further teaches: 
querying a communication system to identify a list of electronic communication channels associated with a plurality of clients [reads on: para 52, "In the case of a market research organization, typical software applications include those that assist in the market research functions of analysis and reporting, customer relationship management (CRM), project management, sales and marketing, workflow, and perhaps other functions."; para 111, "Keeping in mind that construction reporting services typically process, create and update 5000 to 10,000 projects domestically each day, each morning the market research analyst logs onto the construction reporting services' websites 170 and then begins the extremely tedious and labor intensive manual review of each project in various forms of summary and detail reviews."; para 113, "Step 1 (2210) generally comprises the market research analyst scanning through long lists of projects, first by narrowing them down by primary construction phase and then by reading through the summary or title of each project, looking for criteria that might ultimately be met by his or her employer's products at some point during the construction phase."]; for each of the electronic  communication channels, querying the database to identify a data entity associated with the electronic communication channel [reads on: Fig. 1, Customer Relationship Management Database 132; Fig. 12, Interactions 630, Interaction Description; Fig. 17, project list 1700; para 28, ".. and ranking the projects based on the total weights to identify projects having the highest business value to user organization and to prioritize and sequence the projects in working order accordingly; .."; para 29, ".. and ranking of the projects based on the total weights to identify projects having the highest probability of requiring the user organization's products and/or services and having the highest return for the user organization; .."; para 62, "The market research analyst uses the forms to review each construction project lead (block 207) and then determines whether the project lead is worth pursuing (block 208)."]; examining a current state of the data entity to determine whether the current state of the data entity satisfies a predetermined state [reads on: para 67, "In the Bid Results stage 231, the market research analyst reviews the project specifications and site plans, .. determines if a value engineered proposal is needed, .."]; and adding a second user having a predetermined user role as a member to the electronic communication channel [reads on: Fig. 6, Participants 424, Role; Fig. 7, Bidders 426, Role, Phone; para 62, as above; para 90, "FIG. 6 shows the contents of the project participants tab 424 in the project details form 400. A variety of project participant contact information can be displayed and captured under the project participants tab 424. For example, the project participants tab 424 can include key project participants including the owner, architect, construction manager, and landscape architect along with their contact information such as address, phone number, fax, etc. The data contained within the project participants tab 424 can be added to the project criteria and weights table setup."; para 91, "FIG. 7 shows the contents of the project bidders tab 426 in the project details form 400 showing the contents of the project bidders tab 426. A variety of project bidder contact information can be displayed and captured under the project bidders tab 426. For example, the project bidders tab 426 can include project bidder contact information such as address, phone number, fax, etc. The data contained within the project bidders tab 426 can be added to the project criteria and weights table setup."], in response to determining that the current state of the data entity satisfies the predetermined state [reads on: para 67, ".. determines the purchase date, adds additional contacts to the mailing queue, determines if alternative products are permitted and how to go about submitting the appropriate submittal documentation and then updates the project record (block 233). The mail out is completed (block 246) independent of the remaining steps in processing the project."].

18.	As per Claim 8, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 7, wherein the predetermined user role [as above, Claim 7]
Slaughenhoupt further teaches: 
represents a group leader of a user group [reads on: Fig. 4, para 83, as above, Claim 4].

19.	As per Claim 9, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 1, further comprising: querying the database [as above, Claim 1] to 
Slaughenhoupt further teaches: 
identify a second list of a plurality of data entities; for each of the data entities in the second list [reads on: Fig. 18, project list 1800], examining a current state of the data entity to determine whether the current state of the data entity satisfies a predetermined state [reads on: para 67, as above, Claim 7]; querying a communication system based on the data entity to identify an electronic communication channel associated with the data entity [reads on: Figs. 1,12, 17, paras 28, 29, 62, as above, Claim 7], in response to determining that the current state of the data entity satisfies the predetermined state [reads on: para 67, as above, Claim 7]; and ...
... from the identified electronic communication channel [as above].
Slaughenhoupt does not explicitly teach, but Vymenets further teaches: 
... removing at least one member [[VYMENETS reads on: para 56, "An electronic group 21, such as that shown in FIGS. 4 to 6 may have an upper limit on the number of members that may be permitted. .. For example, by knowing that a group capacity has been reached, invitations to prospective members that would be blocked from joining due to a lack of space in the group can be avoided. Moreover, by recognizing that the group capacity is nearing, group creators and/or organizers can initiate attempts to have inactive members removed to allow for new members to join."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt in view of Vymenets in view of Chakra to incorporate the further teachings of Vymenets in the same field of endeavor of task management to include removing at least one member. The motivation for doing this would have been to improve the task management of Slaughenhoupt in view of Vymenets in view of Chakra by efficiently managing groups. 

20.	Claim 10 canceled.

21.	As per Claim 11, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 1 [as above], further comprising:
Slaughenhoupt further teaches: 
... that have been scheduled within a predetermined time period [reads on: Fig. 11, Contacts 620, Last Meeting 01/07/10]; 
obtaining a plurality of email addresses of a plurality of attendees of the meetings; for each of the email addresses [reads on: para 104, "For example, the project user form 1600 includes a name field 1602, a title field 1604, a code (system identification) field 1606, an email address field 1608, and a project processing group field 1610."], determining a domain name of the email [reads on: Fig. 11, contact details tab 624, E-mail michaela@aromacontractors.com - @aromacontractors.com is the domain name of the email]; querying the database to obtain a second list of one or more data entities [reads on: Fig. 1, Customer Relationship Management Database 132; Fig. 18, project list 1800; para 57, "The data contained within files 141-144 can also be indexed, and then queried by the project ranking application for inclusion within the overall ranking of each project."] associated with the domain name; ...
Slaughenhoupt does not explicitly teach, but Vymenets further teaches: 
... querying an electronic calendar system associated with the user to obtain a list of one or more meetings [VYMENETS reads on: para 31, "FIG. 1 illustrates an example communications system wherein a first mobile device 10 receives or otherwise obtains various data 14 via a wireless network 20. The data 14 may represent electronic messages (e.g. email, SMS, MMS, IM, etc.), calendar appointments, multimedia, voice communications, etc., to name a few. The data 14 may originate from various types of devices such as a server 12, a personal computer (PC) 18, and other mobile devices 10 as shown by way of example only in FIG. 1."; para 73, "The PIM 142 includes functionality for organizing and managing data items of interest to the user, such as, but not limited to, e-mail, contacts, calendar events, voice mails, appointments, and task items. A PIM application has the ability to send and receive data items via the wireless network 20." - calendar events and appointments are meetings] ...
...  for each of the data entities in the second list, determining whether the user is a member of an electronic communication channel associated with the data entity; and adding the user as a member to the electronic communication channel, in response to determining that the user is not a member of the electronic communication channel [VYMENETS reads on: Fig. 4, group database 15, group data 17; Fig. 11, Invite New Member 62; para 4, as above, Claim 1; para 49, "When communicating in an electronic group 21, as shown by way of example in FIGS. 4 to 6, at various times new members may be added .."; para 56, "An electronic group 21, such as that shown in FIGS. 4 to 6 may have an upper limit on the number of members that may be permitted. The upper limit may be dictated by storage or bandwidth constraints or other administrative considerations or constraints associated with the group. In such cases, providing both the group capacity and the current membership enables group membership to be better managed. For example, by knowing that a group capacity has been reached, invitations to prospective members that would be blocked from joining due to a lack of space in the group can be avoided. Moreover, by recognizing that the group capacity is nearing, group creators and/or organizers can initiate attempts to have inactive members removed to allow for new members to join." - prospective members are determining whether the user is associated with the data entity; para 57, " FIG. 11 illustrates an example group interface 60, wherein upon initiating a menu 61, an Invite New Member option 62 can be selected. Upon selecting the Invite New Member option 62, an Add Member interface 63 is displayed as shown in FIG. 12. A group capacity indicator 64 is displayed in the Add Member interface 63 to provide both the current number of members and the group capacity. In this way, before a new member is added, the inviter can determine what effect a new member would have, e.g. reaching the group capacity upper limit, or if that member can even join, e.g. if the group capacity upper limit has already been reached."; para 58, "In either case, the group capacity indicator 204, 208 allows the user to determine at a glance whether or not additional group members or conversation participants can be added and how many are currently active in the group 21 or multi-participant conversation."]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt in view of Vymenets in view of Chakra to incorporate the further teachings of Hung in the same field of endeavor of task management to include querying an electronic calendar system associated with the user to obtain a list of one or more meetings, for each of the data entities in the second list, determining whether the user is a member of a communication channel associated with the data entity; and adding the user as a member to the communication channel, in response to determining that the user is not a member of the communication channel. The motivation for doing this would have been to improve the task management of Slaughenhoupt in view of Vymenets in view of Chakra by efficiently managing groups. 

22.	As per Claim 12, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 11 [as above], further comprising  
Slaughenhoupt further teaches: 
removing email addresses [reads on: para 70, "The market research analyst determines whether the project lead is worth pursuing further (block 239). If the market research analyst determines that the project lead is not worth pursuing, the market research analyst deactivates the project lead and the project management application 123 in response hides the project from the market research analyst indefinitely (block 240)." - hides the project from the market research analyst indefinitely is removing email addresses; para 96, "FIG. 11 shows the contents of the project contacts tab 610 in the project details form 400. .. The project contacts tab 620 includes a project contacts form 622 that can be used to capture, isolate, organize and then link the targeted prospects .. "] having a domain name that is associated with an organization of the user [reads on: Fig. 11, as above, Claim 11].

23.	As per Claim 13, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 11 [as above], further comprising 
Slaughenhoupt further teaches: 
sorting the data entities in the second list [reads on: Fig. 18, project list 1800; para 28, ".. and ranking the projects based on the total weights to identify projects having the highest business value to user organization and to prioritize and sequence the projects in working order accordingly; .."] ...
... selected according to a sorted order [as above].
Slaughenhoupt does not explicitly teach, but Vymenets further teaches: 
... based on a number of meetings associated with each data entity [VYMENETS reads on: para 31, "FIG. 1 illustrates an example communications system wherein a first mobile device 10 receives or otherwise obtains various data 14 via a wireless network 20. The data 14 may represent electronic messages (e.g. email, SMS, MMS, IM, etc.), calendar appointments, multimedia, voice communications, etc., to name a few. The data 14 may originate from various types of devices such as a server 12, a personal computer (PC) 18, and other mobile devices 10 as shown by way of example only in FIG. 1."; para 73, "The PIM 142 includes functionality for organizing and managing data items of interest to the user, such as, but not limited to, e-mail, contacts, calendar events, voice mails, appointments, and task items. A PIM application has the ability to send and receive data items via the wireless network 20."], wherein the user is added to electronic communication channels of a subset of the data entities [VYMENETS reads on: Fig. 4, Group 1, Group 2, Group 3; Fig. 12, Add Member 63; para 45, "Three example groups are shown in FIG. 4, and are delineated by the dashed lines. It can be appreciated that any number of group members may form a single group 21 and any combination of device types can be permitted. Also, the same device can belong to more than one group as illustrated by the inclusion of Mobile Device B in both Group 1 and Group 2. Also shown in FIG. 4 is another electronic client device 10f also identified as Electronic Client Device F, which in this example is a new group creator, that being, electronic client device 10f creates a new group 21, which then establishes a new set of group data 17 in the group database 15."; para 57, "FIG. 11 illustrates an example group interface 60, wherein upon initiating a menu 61, an Invite New Member option 62 can be selected. Upon selecting the Invite New Member option 62, an Add Member interface 63 is displayed as shown in FIG. 12."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt in view of Vymenets in view of Chakra to incorporate the further teachings of Vymenets in the same field of endeavor of task management to include based on a number of meetings associated with each data entity, wherein the user is added to communication channels of a subset of the data entities. The motivation for doing this would have been to improve the task management of Slaughenhoupt in view of Vymenets in view of Chakra by efficiently managing groups. 

24.	Claim 14 canceled.

25.	As per Claim 15, Slaughenhoupt teaches:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor [reads on: Fig. 1, computer system 110, Web Server 150, Processor, Non-volatile Memory, Web App 152], cause the processor to perform operations of managing memberships of electronic communication channels associated with data entities[reads on: Abstract, "A system and method for targeting, processing, and managing project leads and reports for target marketing products and services .."], the operations comprising:


26.	As per Claim 16, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The machine-readable medium of claim 15 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 2 above.

27.	As per Claim 17, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The machine-readable medium of claim 15, wherein the operations [as above, Claim 15] further comprise 
The remainder of the claim rejected under the same rationale as Claim 3 above.

28.	As per Claim 18, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The machine-readable medium of claim 15, wherein the list of projects [as above, Claim 15] are 
The remainder of the claim rejected under the same rationale as Claim 4 above.

29.	Claims 19 and 20 canceled.

30.	As per Claim 21, Slaughenhoupt teaches:
A computer-implemented method for managing memberships of communication channels associated with data entities [reads on: Abstract, "A system and method for targeting, processing, and managing project leads and reports for target marketing products and services .."; Fig. 1, computer system 110], the method comprising: ... 
... to obtain a list of one or more meetings that have been scheduled within a predetermined time period [reads on: Fig. 11, Contacts 620, Last Meeting 01/07/10; Fig. 15, Project Management, Next To-do|Last Inte 07/13/09, 07/13/10; Fig. 19, project workflow form 1900, City, Projam, Date of Last Interaction 10/18/10, Next To-do Date 10/23/10; para 62, "If the market research analyst decides the project lead is worth pursuing, the market research analyst gets a salesperson involved and attempts to set up a meeting between the project participants and the salesperson(s) (block 222), .."; para 145, "Step 3 (2234): the process of adding, importing, changing, and/or deleting project data triggers the project ranking application 126 to analyze the data, compare the data to the project criteria and weights, adjust the project ranking, and update the project records accordingly. .. These departments and interactions can include, but are not limited to, a customer service providing a sales quote or providing details about a specific product, a data entry processing sales leads coming in through the various prospect and customer channels, a salesperson logging his or her recent meeting with a prospect, .."; para 146, ".. customer service and sales 2306 (including a sales representative providing a sales quote or details about a specific product, or logging his or her recent meeting with a prospect) .."]; 
obtaining a plurality of email addresses of a plurality of attendees of the meetings [reads on: para 104, "For example, the project user form 1600 includes a name field 1602, a title field 1604, a code (system identification) field 1606, an email address field 1608, and a project processing group field 1610."]; for each of the email addresses, 
determining a domain name of the email [reads on: Fig. 11, contact details tab 624, E-mail michaela@aromacontractors.com - @aromacontractors.com is the domain name of the email]; 
querying a database to obtain a list of data entities associated with the domain name [reads on: Fig. 1, Customer Relationship Management Database 132; Fig. 18, project list 1800; para 57, "The data contained within files 141-144 can also be indexed, and then queried by the project ranking application for inclusion within the overall ranking of each project."],  ... 
Slaughenhoupt does not explicitly teach, but Vymenets teaches: 
... querying an electronic calendar system associated with a user [VYMENETS reads on: para 31, "FIG. 1 illustrates an example communications system wherein a first mobile device 10 receives or otherwise obtains various data 14 via a wireless network 20. The data 14 may represent electronic messages (e.g. email, SMS, MMS, IM, etc.), calendar appointments, multimedia, voice communications, etc., to name a few. The data 14 may originate from various types of devices such as a server 12, a personal computer (PC) 18, and other mobile devices 10 as shown by way of example only in FIG. 1."; para 73, "The PIM 142 includes functionality for organizing and managing data items of interest to the user, such as, but not limited to, e-mail, contacts, calendar events, voice mails, appointments, and task items. A PIM application has the ability to send and receive data items via the wireless network 20." -organizing and managing data items such as calendar events and appointments is querying a calendar system] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt to incorporate the teachings of Vymenets in the same field of endeavor of task management to include querying an electronic calendar system associated with a user. The motivation for doing this would have been to improve the task management of Slaughenhoupt by efficiently managing tasks. 
The remainder of the claim rejected under the same rationale as Claim 1 above.

31.	As per Claim 22, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 21, wherein the list of one or more data entities [as above, Claim 21] is 
Slaughenhoupt further teaches: 
associated with an enterprise client based on a domain name of the enterprise client [reads on: Fig. 11, HIGH BROOK UNIVERSITY LEMON CENTER - Project Card, contact details tab 624, E-mail michaela@aromacontractors.com - @aromacontractors.com is the domain name of the enterprise, HIGH BROOK UNIVERSITY LEMON CENTER is the project associated with an enterprise client based on a domain name of the enterprise client].

32.	As per Claim 23, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 21 [as above], further comprising 
Slaughenhoupt further teaches: 
sorting the data entities in the list [reads on: Fig. 17, project list 1700; para 28, ".. and ranking the projects based on the total weights to identify projects having the highest business value to user organization and to prioritize and sequence the projects in working order accordingly; .."]
Slaughenhoupt does not explicitly teach, but Vymenets further teaches: 
based on a number of meetings associated with each data entity [VYMENETS reads on: para 31, "FIG. 1 illustrates an example communications system wherein a first mobile device 10 receives or otherwise obtains various data 14 via a wireless network 20. The data 14 may represent electronic messages (e.g. email, SMS, MMS, IM, etc.), calendar appointments, multimedia, voice communications, etc., to name a few. The data 14 may originate from various types of devices such as a server 12, a personal computer (PC) 18, and other mobile devices 10 as shown by way of example only in FIG. 1."; para 73, "The PIM 142 includes functionality for organizing and managing data items of interest to the user, such as, but not limited to, e-mail, contacts, calendar events, voice mails, appointments, and task items. A PIM application has the ability to send and receive data items via the wireless network 20."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt in view of Vymenets in view of Chakra to incorporate the further teachings of Vymenets in the same field of endeavor of task management to include based on a number of meetings associated with each data entity. The motivation for doing this would have been to improve the task management of Slaughenhoupt in view of Vymenets in view of Chakra by efficiently managing tasks. 

33.	Claim 24 canceled.

34.	As per Claim 25, Slaughenhoupt teaches:
A computer-implemented method for managing memberships of communication channels associated with data entities [reads on: Abstract, "A system and method for targeting, processing, and managing project leads and reports for target marketing products and services .."; Fig. 1, computer system 110], the method comprising:
querying a communication system [reads on: para 52, "In the case of a market research organization, typical software applications include those that assist in the market research functions of analysis and reporting, customer relationship management (CRM), project management, sales and marketing, workflow, and perhaps other functions."; para 111, "Keeping in mind that construction reporting services typically process, create and update 5000 to 10,000 projects domestically each day, each morning the market research analyst logs onto the construction reporting services' websites 170 and then begins the extremely tedious and labor intensive manual review of each project in various forms of summary and detail reviews."; para 113, "Step 1 (2210) generally comprises the market research analyst scanning through long lists of projects, first by narrowing them down by primary construction phase and then by reading through the summary or title of each project, looking for criteria that might ultimately be met by his or her employer's products at some point during the construction phase."] ... 
... querying a database to identify a data entity associated with the communication channel [reads on: Figs. 1,12, 17, paras 28, 29, 62, as above, Claim 7] ... 
Slaughenhoupt does not explicitly teach, but Vymenets teaches: 
... to identify a list of communication channels associated with a plurality of clients; for each of the communication channels [VYMENETS reads on: Fig. 5, Fig. 6, Client Device 10, 18; para 46, "FIG. 5 illustrates an example of a configuration for two example client devices 10, 18 and the server 12. The server 12 comprises a group server application 30 which provides an interface for enabling client devices 10, 18 to participate in group activities via the server 12. As can be appreciated from FIG. 5, the group database 15 may be internal to the server 12 or external as illustrated in FIG. 4. Each client device 10, 18 comprises a group client application 32, which is used by the client device 10, 18 to participate in group activities and enables the client device 10, 18 to interface with the server 12 and, in some examples, directly with other client devices 10, 18. The client device 10, 18 also comprises a local group database 34 used to locally store group data 36. As can be appreciated from FIG. 5, the client device 10, 18 stores a set of local group data 36 for each group of which it is a member while the server 12 stores a set of global group data 17 for all groups 21 which it hosts."; para 47, "The group client application 32 in this example is used for enabling the client devices 10, 18 to communicate using a group-based medium, such as social networking, instant messaging, etc. The corresponding group server application 30 can be configured to enable a client device 10, 18 to post data for the group 21 on the server 12 or to communicate with another client device 10, 18 via the server 12 as is well known in the art."; para 49, "When communicating in an electronic group 21, as shown by way of example in FIGS. 4 to 6, at various times new members may be added and/or existing members may be removed or remove themselves, e.g. by "unsubscribing" from the group 21. While being a member of the group 21, a user or associated client device 10, 18 may contribute content, e.g. by uploading pictures or videos, participating in chats, adding or marking up lists, etc."], ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt to incorporate the teachings of Vymenets in the same field of endeavor of task management to include identify a list of communication channels associated with a plurality of clients; for each of the communication channels. The motivation for doing this would have been to improve the task management of Slaughenhoupt by efficiently managing tasks. 
The remainder of the claim rejected under the same rationale as Claim 1 above.

35.	As per Claim 26, Slaughenhoupt in view of Vymenets in view of Chakra teaches:
The method of claim 25, wherein the predetermined user role [as above, Claim 25]
The remainder of the claim rejected under the same rationale as Claim 8 above.

36.	As per Claim 27, Slaughenhoupt teaches:
A computer-implemented method for managing memberships of communication channels associated with data entities [reads on: Abstract, "A system and method for targeting, processing, and managing project leads and reports for target marketing products and services .."; Fig. 1, computer system 110], the method comprising:
querying a database to identify a list of a plurality of data entities [reads on: Figs. 1, 17, paras 29, 57, as above, Claim 1], ...  
... querying a communication system [reads on: para 52, as above, Claim 25 ] based on the data entity to identify an electronic communication channel associated with the data entity [reads on: Figs. 1,12, 17, paras 28, 29, 62, as above, Claim 7], ...
Slaughenhoupt does not explicitly teach, but Vymenets teaches: 
... identifying, using a background thread [VYMENETS reads on: para 36, as above, Claim 1],  ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt to incorporate the teachings of Vymenets in the same field of endeavor of task management to include identifying, using a background thread. The motivation for doing this would have been to improve the task management of Slaughenhoupt by efficiently managing tasks. 
Slaughenhoupt in view of Vymenets does not explicitly teach, but Chakra teaches: 
... and that have not performed any activity related to the second user role in the electronic communication channel in a past predetermined period of time, and removing the one or more users from the electronic communication channel [CHAKRA reads on: paras 24, 26, 27, as above, Claim 1]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Slaughenhoupt in view of Vymenets to incorporate the teachings of Chakra in the same field of endeavor of task management to include that have not performed any activity related to the second user role in the electronic communication channel in a past predetermined period of time, and removing the one or more users from the electronic communication channel. The motivation for doing this would have been to improve the task management of Slaughenhoupt in view of Vymenets by efficiently managing tasks. 
The remainder of the claim rejected under the same rationale as Claim 1 above.

37.	Claim 28 canceled.


Response to Arguments

38.	Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

39.	Applicant argues (at pp. 19-20) that at step 2A, Prong 1 of the analysis under the 2019 PEG, the claimed invention is directed to an improvement in the technology of managing electronic communication channels, and is thus patent eligible under 35 U.S.C. 101. 
Examiner respectfully disagrees. Any alleged improvements are directed to an abstract idea (judicial exception), not to the technology of electronic communication itself, as explained at paragraph 9 above in this Office Action. Examiner also notes that novelty does not necessarily equate with patent-eligibility, as pointed out by the Court in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15 (Fed. Cir. 2014) (“According to Ultramercial, abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity. ... We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.").

40.	Applicant argues (at pp. 20-22 and 23-24) that at step 2A, Prong 2 of the analysis under the 2019 PEG, the claim language, when viewed as a whole, integrates the abstract idea (judicial exception) into a practical application of the abstract idea through the additional elements. 
Examiner respectfully disagrees. As explained at paragraph 9 above in this Office Action, the claims are directed to an abstract idea (Certain Methods of Organizing Human Activity), and the additional elements are merely used as a tool to implement the 

41.	Applicant further argues (at p. 22) that at step 2B of the analysis under the 2019 PEG, the claim language, when viewed as a whole including additional elements, amounts to significantly more than the abstract idea. 
Examiner respectfully disagrees. As explained in the previous paragraph, the additional elements are merely used as a tool for implementing the abstract idea, and are thus not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).

42.	Applicant also argues (at pp. 21-23) that "The communication channel membership management platform embodied by claim 1 clearly does not fit in with the grouping of certain methods of managing human activity".
Examiner respectfully disagrees. Organizing membership of communication channels for individual users is clearly an abstract idea of Certain Methods of Organizing Human Activity, as explained at paragraph 9 above in this Office Action. 

43.	Applicant argues (at pp. 26-27) that Slaughenhoupt does not teach the amended language "wherein each data entity in the subset of data entities is in a same first state of a plurality of predetermined states that are in a sequential order and define a life cycle of the data entity, wherein each data entity in the subset of data entities has reached the same first state within a same period of time, and wherein each data entity in the subset of data entities has a same estimated time frame in which the data entity is to move from the same first state to a same second state in the plurality of predetermined states".


44.	The remainder of Applicant's arguments regarding the 35 U.S.C. 103 rejection are moot in light of the new combination of references used, incorporating new references Vymenets and Chakra.



Conclusion

45.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

46.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

47.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Aghassipour et al. (US Patent Publication US 20130318533 A1) describes a system and method for providing and controlling access to tasks for prioritized resolution by a plurality of agents.
Lesaint et al. (US Patent Number US 6,578,005 B1) describes a system and method for allocation of resources to tasks.
Hill et al. (US Patent Publication US 20070250377 A1) describes a system and method for performance analysis support for projects.

48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623